UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6140



EDWARD THOMAS SEYMOUR, III,

                                              Plaintiff - Appellant,


          versus


DEPUTY BASHAM; DEPUTY BOTTELER; JOHN A.
BARTLETT, JR., Calvert County Sheriff; R. A.
FIGUERIS, Deputy, Badge #1215; A. C.
MOSCHETTO, Deputy, Badge #4341; CALVERT
COUNTY SHERIFF'S OFFICE; DEPUTYS NAME IN
STATEMENT; DEPUTYS DEPICTED BUT UNKNOWN,

                                             Defendants - Appellees,


          and


LISA RIDGE, Assistant States Attorney; SHEILA
SULLIVAN, Assistant Public Defender; UNKNOWN
PARTICIPATING OFFICERS IN A & B ARREST,

                                                          Defendants.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(CA-03-1009-1-MJG; CA-03-1138-1-MJG)


Submitted:   March 11, 2004                 Decided:   March 19, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Edward Thomas Seymour, III, Appellant Pro Se. John Francis Breads,
Jr., LOCAL GOVERNMENT INSURANCE TRUST, Columbia, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

          Edward Thomas Seymour, III appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.   We

have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. See Seymour

v. Basham, Nos. CA-03-1009-1-MJG; CA-03-1138-1-MJG (D. Md. filed

Dec. 23, 2003 & entered Dec. 24, 2003).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 3 -